Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 1 of 6

United States Coy
nied rts
ouiner ies Of Texag
IN THE UNITED STATES DISTRICT COURT A PR 19 9n9
FOR THE SOUTHERN DISTRICT OF TEXAS 202 {
HOUSTON DIVISION
nig,
Souther’ ates Co
DOWNS LAW GROUP, P.A. § F; Bor me
§ APp / Ss
Plaintiff § he 9 oy
§ CIVL ACTION NO. “%& /
Vv. § ep Cie, rhe
§ JURY DEMANDED F Cours
THE NATIONS LAW FIRM, §
§
Defendant. §
§

PLAINTIFF’S ORIGINAL COMPLAINT -

Plaintiff, THE DOWNS LAW GROUP (“DLG”) by and through undersigned counsel, and
hereby files this Original Complaint against Defendant, THE NATIONS LAW FIRM
(“NATIONS”), and would respectfully show the Court as follows:

IL PARTIES

1. Plaintiff DLG is a Professional Association and Florida based law firm, organized

under the laws of the state of Florida, with its principal place of business in Miami-Dade

County, Florida.

2. Defendant THE NATIONS LAW FIRM,, is a Teas Company, organized under

the laws of the state of Texas, doing business in and with its principal place of business in

Harris County, Texas. This Defendant can be served through its registered agent, Howard

Nations at 3131 Briarpark Dr. Suite 208, Houston, Tx, 77042.
Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 2 of 6

106 JURISDICTION AND VENUE

3. The foregoing paragraphs are incorporated herein by reference.

 

4. This Court has jurisdiction over this matter pursuant to 28 U'S.C. § 1332 because

Defendant is not a citizen of any state in which Plaintiff is also a citizen, and the amount

in controversy exceeds $75,000, exclusive of interest and costs.

5. Venue is proper in this Court under 28 U.S.C. §1391(b)(1) as the Defendant’s

principal place of business is in Harris County, Texas and the Southern District of Texas.
Wm. FACTUAL ALLEGATIONS

6. Plaintiff DLG is a Miami, Florida based law firm that represents and/or

represented various clients as to claims related to the Economic and Property Damages

Settlement Agreement (“Settlement Agreement”) involving the Deepwater Horizon Oil

Spill, as Amended on May 2, 2012.

7. NATIONS is a Houston based law firm that also represents and/or represented

various clients as to claims related to the Economic and Property Damages Settlement

Agreement involving the Deepwater Horizon Oil Spill, as Amended on May 2, 2012.

8. As part of the Settlement Agreement, DLG clients were and/or are entitled to a

recovery of monies related to “subsistence claims” as defined therein.

9. As a result, on May 1, 2015 DLG and NATIONS agreed to enter into a

contractual agreement in relation to those DLG clients that had and/or have subsistence

claims pursuant to the Settlement Agreement. A copy of this agreement (“Agreement”)

is attached hereto.
Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 3 of 6

10. The Agreement states that Plaintiff shall refer its clients to Defendant NATIONS,
who would then assume sole responsibility for prosecuting the subsistence claims
pursuant to the Settlement Agreement.

11. Upon receipt of the claims from DLG, NATIONS and/or its agent would file them
in the Eastern District of Louisiana to be considered and adjudicated in that jurisdiction
by the claims manager under the Settlement Agreement. Upon agreement to pay out any
claim, NATIONS agreed to make payment to DOWNS in Miami-Dade County, Florida.
The Agreement attached hereto between the parties was thus performed in both the state
of Louisiana and the state of Florida.

12. | DLG provided services to the clients as well in Miami-Dade County, Florida
including the completion of surveys, intake forms, and gathering additional information
to determine whether the client qualified for a recovery pursuant to the Settlement
Agreement.

13. As consideration for the services provided by DLG as to the client as well as for
the referral of such clients, Defendant NATIONS agreed to pay the Plaintiff 25% of all
attorneys fees NATIONS received in relation to the clients’ claims.

14. On May 21, 2015, Plaintiff sent four separate batches of these referral clients to
NATIONS and/or its designated agent(s). On June 8, 2015, Plaintiff sent submitted an
additional batch of referral clients. In total, the Plaintiff referred to the Defendant 849

clients with subsistence claims.
Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 4 of 6

15. | Having not heard anything from the Defendant NATIONS as to the status of these
claims and/or as to the monies received to date, on or about April 20, 2016, Plaintiff
made a good faith effort to request information regarding these 849 claims. NATIONS
informed Plaintiff that they did not have any information regarding the status of these
claims.

16. On October 21, 2016, NATIONS provided Plaintiff with notices for thirty-nine
(39) clients paying approximately $135,000. NATIONS failed to make any payments to
the Plaintiff in regards to these clients.

17. | Subsequently, upon information and belief, NATIONS has received payments as
to the above described clients and/or the remaining 808 clients referred by DLG.
Notwithstanding, NATIONS has failed to pay DLG the amount due pursuant to the
agreement.

18. As aresult, on April 18, 2018 the Plaintiff DLG filed a lawsuit in Miami-Dade
County, Florida circuit court against NATIONS seeking recover of the above described
funds.

19. After a lengthy period of time where the parties argued whether personal
jurisdiction existed as to this Defendant, on October 26, 2020 the court granted the
Defendant’s Motion to Dismiss for Lack of Personal Jurisdiction in the state of Florida
over the Defendant NATIONS.

20. As aresult, the Plaintiff has now re-filed the case herein.
Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 5 of 6

21. The Plaintiff thus seeks a recovery of the amounts due under the contract related
to the clients referred to the Defendant NATIONS as described above.

COUNT I
Breach of Contract

The Plaintiff realleges and reavers paragraphs all paragraphs of this Complaint as
though fully set forth herein.

22 As stated above, the parties entered into a contractual agreement whereby the
Plaintiff performed services related to its clients and further referred such clients to the
Defendant NATIONS in order to prosecute their claims pursuant to a matrix set up in
the Settlement Agreement.

23 The Plaintiff performed all obligations pursuant to the Agreement.

24 The Defendant, however, breached its contractual obligations by failing to pay the
Plaintiff 25% of all attorneys fees received from the clients the Plaintiff referred to
NATIONS.

25 As a direct and proximate result of such breach the Plaintiff has suffered damages
including the amounts the Defendant owes to the Plaintiff for each claim that it
recovered Attorneys’ Fees.

26 The Plaintiff has performed all conditions precedent prior to the filing of the claims

herein and/or any such conditions have been waived by the Defendant.
Case 4:21-cv-01312 Document1 Filed on 04/19/21 in TXSD Page 6 of 6

WHEREFORE, the Plaintiff respectfully requests that this Court award damages in
favor of the Plaintiff and against the Defendant for the amounts due as set forth above,
award both pre-judgment and post-judgment interest, the costs of this action, and for
any additional relief this court deems just and proper.

The Plaintiff demands trial by jury of all claims set forth herein.

Dated: April 5, 2021

Respectfully submitted,

The Downs Law Group, PA
3250 Mary Street, Suite 307,
Coconut Grove, FL 33133
Telephone No. (305) 444-8226
Fax No. (305) 444-6773
Jfriedman@downslawgroup.com

s/ Jeremy D. Friedman
Jeremy D. Friedman

Florida Bar No. 134643
